DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 8/16/2022 has been reviewed and considered with the following results:
As to the objections to Claims 6 and 23.  Applicants’ amendments have overcome the objections, as such; the objections have been withdrawn.
As to the prior rejections to the Claims, under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Applicants’ argument and amendment have overcome the rejections, as such; the rejections have been withdrawn.
REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a device for synchronizing a periodic high frequency power signal (18) and an external reference signal (10) comprising very specific structural limitations such as a digital oscillator circuit (130, 230), which is connected to the phase control circuit (100, 200), and wherein the digital oscillator circuit (130, 230) comprises means for generating the periodic high frequency power signal (18) dependent on a control signal from the phase control circuit (100, 200), wherein the phase control circuit (100, 200) is configured to determine a phase difference of the periodic high frequency power signal (18) and the external reference signal (10) an analog-to-digital converter (120), which is connected to the digital oscillator circuit (130), wherein the analog-to-digital converter (120) comprises an output, which comprises a digital control signal (13), the digital oscillator circuit (130) further comprises a signal processing circuit (140), which is connected to the analog-to-digital converter (120), and wherein the signal processing circuit (140) is configured to regulate a frequency tuning word (15) dependent on a value of the digital control signal (13), wherein the value of the digital control signal (13) is in relation to a preset reference value range of the digital control signal (13), and wherein the phase control circuit (100) comprises a phase detector (100a), which comprises means for determining the phase difference of the periodic high frequency power signal (18) and the external reference signal (10), as recited in the base Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        August 20, 2022